In a proceeding pursuant to CPLR article 78 (1) to annul a determination of respondent, dated August 18, 1975, which rejected petitioner’s bid on a public contract and (2) to compel respondent to award said contract to petitioner as the lowest responsible bidder, petitioner appeals from a judgment of the Supreme Court, Westchester County, entered September 5, 1975, which dismissed the petition. Judgment affirmed, with $50 costs and disbursements. The record establishes that petitioner did not have the financial and. other qualifications of a "responsible” bidder for the subject public construction contract (see General Municipal Law, § 103, subd 1). The testimony and documentary evidence adduced before respondent’s city council revealed that petitioner, when it bid for the subject contract, was a corporation with no employees, no experience in building construction and insufficient financial responsibility. Petitioner apparently bid for the contract with the intention of assigning it to another corporation for performance—a purpose proscribed by section 109 of the General Municipal Law. Respondent was required to exercise reasonable discretion in determining whether to accept petitioner’s bid, even though it was'the lowest. Special Term properly refused to annul respondent’s determination (see Matter of Caristo Constr. Corp. v Rubin, 15 AD2d 561, affd 10 NY2d 538; Matter of Kayfield Constr. Corp. v Morris, 15 AD2d 373, 378). Latham, Acting P. J., Margett, Christ, Shapiro and Titone, JJ., concur.